HOFFMAN, Judge,
dissenting:
Because the lower court’s admission of the details of appellant’s prior conviction was prejudicial and totally unnecessary, I dissent. “As a general rule, evidence that a defendant has committed another crime wholly independent and unconnected with that for which he is on trial is irrelevant and inadmissible except under special circumstances.” Commonwealth v. Martin, 479 Pa. 63, 68, 387 A.2d 835, 838 (1978).
The purpose of this rule is to prevent the conviction of an accused for one crime by the use of evidence that he has committed other unrelated crimes, and to preclude the inference that because he has committed other crimes he was more likely to commit that crime for which he is being tried. The presumed effect of such evidence is to predispose the minds of the jurors to believe the accused guilty and thus effectually to strip him of the presumption of innocence.
Commonwealth v. Trowery, 211 Pa.Superior Ct. 171, 173-74, 235 A.2d 171, 172 (1967). Although the Commonwealth was required to produce evidence of the fact of appellant’s prior conviction to prove his violation of § 6105 of the Uniform Firearms Act, I find that the Commonwealth’s proof should have been limited to the certification of appellant’s conviction by court personnel and the identification of appellant by the arresting officer. The details of appellant’s prior crime, including his hiding in a storage bin, and that his subsequent arrest was for burglary and criminal trespass, were wholly irrelevant to the required proof, serving only to prejudice the jury and impede appellant’s taking the stand. Accordingly, I would reverse and remand for a new trial.